                    UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            ASHEVILLE DIVISION
                   Civil Action No. 1:19-cv-00082-MR-WCM

                                         )
                                         )
DELTA WALSH,                             )
                                         )
                Plaintiff,               )      DEFENDANT JOSHUA
                                         )  BURCHFIELD’S PRE-ANSWER
       v.                                )      MOTION TO DISMISS
                                         ) PLAINTIFF’S SECOND AMENDED
FORREST GILLIAM, et al.                  )            COMPLAINT
                                         )
                Defendants.              )    Fed. R. Civ. Pro. 12(b)(1) and
                                         )               12(b)(6)
                                         )
                                         )
                                         )

      NOW COMES Defendant Joshua Burchfield, by and through the undersigned

counsel, and hereby moves the Court pursuant to Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6), for an order dismissing with prejudice Plaintiff’s Second

Amended Complaint. In support, Defendant relies upon his Memorandum of Law

filed contemporaneously with this Motion. As discussed more fully in the

Memorandum of Law, the grounds for seeking this order include the following:

      1. Pursuant to Federal Rule of Civil Procedure 12(b)(1), Defendant moves to

            dismiss all of Plaintiff’s state law tort claims under the N.C. State Tort




     Case 1:19-cv-00082-MR-WCM Document 61 Filed 08/12/20 Page 1 of 3
              Claims Act, as this Court lacks subject matter jurisdiction over such

              claims;

         2. Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant moves to

              dismiss Plaintiff’s Fourth Amendment claim for failure to state a claim

              upon which relief can be granted;

         3. Alternatively, pursuant to Federal Rule of Civil Procedure 12(b)(6),

              Defendant moves to dismiss all of Plaintiff’s state law tort claims for

              failure to state a claim upon which relief can be granted;

         Respectfully submitted, this the 12th day of August 2020.

                              CRANFILL SUMNER & HARTZOG, LLP


                              BY: /s/Stephanie H. Webster
                                  PATRICK H. FLANAGAN, State Bar #17407
                                  STEPHANIE H. WEBSTER, State Bar # 12164
                                  Attorneys for Defendants Gilliam, Harwood,
                                  Gosnell, Bobby Gosnell Transport, County of
                                  Madison, Madison County Sheriff’s Department,
                                  Madison County DSS, Harris and Sluder
                                  Post Office Box 30787
                                  Charlotte, North Carolina 28230
                                  Telephone: (704) 332-8300
                                  Facsimile: (704) 332-9994
                                  phf@cshlaw.com
                                  swebster@cshlaw.com




                                                                                   2
        Case 1:19-cv-00082-MR-WCM Document 61 Filed 08/12/20 Page 2 of 3
4823-6932-5255, v. 1
                             CERTIFICATE OF SERVICE

This is to certify that the undersigned has this day electronically filed the foregoing
Defendant Joshua Burchfield’s Pre-Answer Motion to Dismiss Plaintiff’s Second
Amended Complaint with the Clerk of Court using the CM/ECF system, which will
send electronic notification of such filing to the following counsel:

                  Jamie A. Stokes
                  jamie.a.stokes@gmail.com
                  Attorney for Defendant Dewain Mackey

and will deposit the foregoing document in the United States Mail, postage prepaid,
addressed to the following:

                  Delta Walsh
                  P.O. Box 208
                  Mars Hill, NC 28754
                  Pro se Plaintiff

         This the 12th day of August 2020.

                             CRANFILL SUMNER & HARTZOG, LLP

                             BY: /s/Stephanie H. Webster
                                 PATRICK H. FLANAGAN, State Bar #17407
                                 STEPHANIE H. WEBSTER, State Bar # 12164
                                 Attorneys for Defendants Gilliam, Harwood,
                                 Gosnell, Bobby Gosnell Transport, County of
                                 Madison, Madison County Sheriff’s Department,
                                 Madison County DSS, Harris and Sluder
                                 Post Office Box 30787
                                 Charlotte, North Carolina 28230
                                 Telephone: (704) 332-8300
                                 Facsimile: (704) 332-9994
                                 phf@cshlaw.com
                                 swebster@cshlaw.com


                                                                                     3
        Case 1:19-cv-00082-MR-WCM Document 61 Filed 08/12/20 Page 3 of 3
4823-6932-5255, v. 1
